Case 7:20-cv-01978-VB Document 4 Filed 05/05/20 Page 1of1

 

 

UNITED STATES DISTRICT COURT | Pe /

SOUTHERN DISTRICT OF NEW YORK Spc Ss ih
DOCUMENT ) PYLER |

wane nne nen n nnn nee enn wren annnenwennnenX RLECTRONICALE® ae

- JOHN DOE, : i: Ms ee
Plaintiff, : >
Vv, : ORDER
BOY SCOUTS OF AMERICA and : 20 CV 1978 (VB)

WESTCHESTER-PUTNAM COUNCIL, INC.,
BOY SCOUTS OF AMERICA,

Defendants. :
ween nee en ann nee ene x

 

 

 

On February 18, 2020, defendant Boy Scouts of America (“BSA”) filed a voluntary
petition for bankruptcy in the U.S. Bankruptcy Court for the District of Delaware. That day,
BSA also commenced an adversary proceeding in the U.S. Bankruptcy Court for the District of
Delaware, seeking to extend the automatic stay imposed by 11 U.S.C. § 362 to certain non-
debtor parties, including, in the instant case, defendant Westchester-Putnam Council, Boy Scouts
of America.

BSA also filed in the adversary proceeding a motion for a preliminary injunction,
seeking, inter alia, to enjoin plaintiff in this case from continuing to prosecute this case.

The bankruptcy court granted the motion for a preliminary injunction, staying this case,
and other cases, through May 18, 2020, (See Doc. #10-1 at 7-8).

Accordingly, itis HEREBY ORDERED:
1, This case is stayed as to all defendants pending further court order.

2. By May 26, 2020, defense counsel shall notify the Court by letter of the status of
the bankruptcy court’s stay and preliminary injunction order.

Dated: May 5, 2020
White Plains, NY

SO ORDERED:

Vn (ler.

Vincent L. Briccetti
United States District Judge

 
